Citation Nr: 1314495	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  07-27 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating for depressive disorder, evaluated as 30 percent disabling prior to June 20, 2011, and as 50 percent disabling from June 20, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from June 1958 to May 1961 and from October 1960 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.  

In August 2008, the Veteran and a witness testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  In correspondence dated in March 2013, VA informed the Veteran that he was entitled to another hearing because the Veterans Law Judge who conducted the August 2008 hearing was no longer employed by the Board.  VA also informed the Veteran that if he did not request a hearing within 30 days, the Board will assume that he did not want one and would proceed accordingly.  The Veteran did not respond to the letter. 

This matter was previously before the Board in February 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA examination in April 2010.  The report reflects that the Veteran reported getting eight hours of sleep a night, and taking an additional two hour nap a day.  He also reported that he stayed in a "pretty good mood most days" and enjoyed camping and fishing with his wife.  The examiner noted that the Veteran's severity of depressive disorder was mild.  

A June 2011 VA clinical record reflects an increase in medication for the Veteran to target depression and that the Veteran may have had some suicidal thoughts.  

In April 2013, VA received a VA Form 21-4138 from the Veteran in which he stated that his "depression is worse and [I] sleep most of the time . . . ."  A VA Form 21-4138 from the Veteran's spouse was also received.  She noted that the Veteran stays depressed almost all the time, sleeps approximately 75 percent of the day, and has lost interest in "just about everything."  The Veteran is competent to state that he has had an increase in symptoms of depression.  Because the Veteran asserts that his disability has worsened since he was last examined, the Board finds that another VA examination to determine the extent of the Veteran's service-connected depressive disorder is warranted.  The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the most recent clinical evidence of record is from June 2011, approximately 22 months ago.  VA should attempt to obtain mental health treatment records from June 2011 to present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify all medical providers (VA and private) from whom he has received treatment for his mental health since June 2011.  After securing the necessary release, obtain these records, to include VA records from June 2011 to present and associate them with the claims file.  

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the extent of his service-connected depressive disorder.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.  If reasonably possible, the examiner should distinguish symptoms attributable to his service-connected depressive disorder from symptoms which are attributable to dementia (See November 2010 and July 2009 VA records.)  If such a distinction cannot be made, the examiner should indicate why that is the case.  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the rating issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


